DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claims 1, 8, 9 and 10 and adding claim 11by the amendment submitted by the applicant(s) filed on December 03, 2020.  Claims 1 – 2, 4 and 8 – 11 are pending in this application.

Claim Rejections - 35 USC § 112
  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 

With regard claim 11, the limitation “the upper DBR layer has a reflectance higher than that of the lower DBR layer” is considered new matter.  The applicant disclosure on paragraph [0039] it says the higher reflectance DBR embodiment doesn’t use the absorbing layer.  The specification discloses the higher reflectance DBR embodiment doesn’t use the absorbing layer, but don't disclose or teaches or suggest “the upper DBR layer has a reflectance higher than that of the lower DBR layer”.  Claim 11 and the specification contradict each other.   The limitation “the upper DBR layer has a reflectance higher than that of the lower DBR layer” are not supported in the specification presented by the applicant.  How the higher reflectance DBR embodiment use the absorbing layer, when the applicant disclosure says doesn’t be use the absorbing layer?  How the higher reflectance DBR embodiment can used the absorbing layer?  Not corresponding to the structure describe in the applicant disclosure.
Appropriated correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 – 2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (US 2010/0098127, examiner submitted in the PTO-892 form, filed on October 1, 2019) in view of Stojetz et al. (US 2014/0133504, examiner submitted in the PTO-892 form, filed on October 1, 2019).


    PNG
    media_image1.png
    436
    386
    media_image1.png
    Greyscale


Regarding claims 1 – 2 and 4, Higuchi discloses a nitride semiconductor laser, comprising: 
a GaN substrate (see Annotation Figure 6, Character 20 and paragraph [0037]); 

an active layer (see Annotation Figure 6, Character 15, the reference called “light emitting layer” and paragraphs [0101 and 0106]); 
a current confining layer (see Annotation Figure 6, Character 26, the reference called “insulating layer” and paragraph [0124]) having an opening (see Annotation Figure 6, Character 26’); 
an upper distributed Bragg reflector (DBR) layer (see Annotation Figure 6, Character 18, the reference called “second Bragg reflector” and paragraphs [0098, 0103 and 0124]); and 
a lower DBR layer (see Annotation Figure 6, Character 12, the reference called “first Bragg reflector” and paragraphs [0098 and 0102]), wherein the active layer (see Annotation Figure 6, Character 15) and the opening (see Annotation Figure 6, Character 26’) are between the upper DBR layer (see Annotation Figure 6, Character 18) and the lower DBR layer (see Annotation Figure 6, Character 12); 
an upper electrode layer (see Annotation Figure 6, Characters  19 and 27 and paragraphs [0099 and 0124]) including a transparent electrode layer (see Annotation Figure 6, Character 27 and paragraph [0124]) and a metal electrode layer (see Annotation Figure 6, Character 19 and paragraphs [0085 and 0099]), wherein 

the transparent electrode layer (see Annotation Figure 6, Character 27) is in the opening (see Annotation Figure 6, Character 26’) of the current confining layer (see Annotation Figure 6, Character 26); 
the top surface of the GaN substrate faces (see Annotation Figure 6, Character 20) the vertical resonator layer (see Annotation Figure 6, Character 100); and 
the GaN substrate (see Annotation Figure 6, Character 20) is on a side opposite to a light emission of the nitride semiconductor laser with respect to a position of the vertical resonator layer (see Annotation Figure 6, Character 100).  


    PNG
    media_image2.png
    187
    311
    media_image2.png
    Greyscale


Higuchi discloses the claimed invention except for a resonance suppressing part at a position that is outside the vertical layer and that is opposed to the opening, wherein, the resonance suppressing part is a light absorber layer between the a lower DBR the resonance suppressing part is a layer in contact with the top surface of the GaN substrate, the light absorber layer is in contact with the top surface of the GaN surface and the and the light absorbing layer has higher light absorptivity at an oscillation wavelength than the GaN substrate.   Stojetz teaches a GaN substrate (see Figure 5, Character 1) and an absorber layer (see Figure 5, Characters 11 and/or 11’).  However, it is well known in the art to apply and/or modify the absorber layer as discloses by Stojetz in (see Figure 5, Characters 11 and/or 11’, Abstract and paragraphs [0019, 0064 and 0082]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known absorber layer as suggested by Stojetz to the laser of Higuchi, because could be used to absorbs the laser light lased by the active layer.  As a result, although the laser light lased by the active layer passes through the semiconductor substrate from the active layer side of the substrate surface to the bottom surface of the substrate due to the band-gap energy of the active layer being smaller than the band-gap energy of the semiconductor substrate, the laser light can be absorbed by the absorption medium layer. 

 	Regarding claim 8, Higuchi discloses an electronic apparatus, comprising: 
a nitride semiconductor laser as a light source, the nitride semiconductor laser comprising: 
a GaN substrate (see Annotation Figure 6, Character 20 and paragraph [0037]); 

an active layer (see Annotation Figure 6, Character 15, the reference called “light emitting layer” and paragraphs [0101 and 0106]); 
a current confining layer (see Annotation Figure 6, Character 26, the reference called “insulating layer” and paragraph [0124]) having an opening (see Annotation Figure 6, Character 26’); 
an upper distributed Bragg reflector (DBR) layer (see Annotation Figure 6, Character 18, the reference called “second Bragg reflector” and paragraphs [0098, 0103 and 0124]); and 
a lower DBR layer (see Annotation Figure 6, Character 12, the reference called “first Bragg reflector” and paragraphs [0098 and 0102]), wherein the active layer (see Annotation Figure 6, Character 15) and the opening (see Annotation Figure 6, Character 26’) are between the upper DBR layer (see Annotation Figure 6, Character 18) and the lower DBR layer (see Annotation Figure 6, Character 12); 
an upper electrode layer (see Annotation Figure 6, Characters  19 and 27 and paragraphs [0099 and 0124]) including a transparent electrode layer (see Annotation Figure 6, Character 27 and paragraph [0124]) and a metal electrode layer (see Annotation Figure 6, Character 19 and paragraphs [0085 and 0099]), wherein 

the transparent electrode layer (see Annotation Figure 6, Character 27) is in the opening (see Annotation Figure 6, Character 26’) of the current confining layer (see Annotation Figure 6, Character 26); 
the top surface of the GaN substrate faces (see Annotation Figure 6, Character 20) the vertical resonator layer (see Annotation Figure 6, Character 100).  
Higuchi discloses the claimed invention except for a resonance suppressing part at a position that is outside the vertical layer and that is opposed to the opening, wherein, the resonance suppressing part is a light absorber layer between the a lower DBR layer of the two DBR layers and a top surface of the GaN substrate.   Stojetz teaches a GaN substrate (see Figure 5, Character 1) and an absorber layer (see Figure 5, Characters 11 and/or 11’).  However, it is well known in the art to apply and/or modify the absorber layer as discloses by Stojetz in (see Figure 5, Characters 11 and/or 11’, Abstract and paragraphs [0019, 0064 and 0082]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known absorber layer as suggested by Stojetz to the laser of Higuchi, because could be used to absorbs the laser light lased by the active layer.  As a result, although the laser light lased by the active layer passes through the semiconductor substrate from the active layer side of the substrate surface to the bottom surface of the substrate due to the band-gap energy of the active layer .    



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (US 2010/0098127, examiner submitted in the PTO-892 form, filed on October 1, 2019) in view of Hasegawa et al. (US 7816696, examiner submitted in the PTO-892 form, filed on September 03, 2020).

Annotation Figure 8

    PNG
    media_image3.png
    379
    397
    media_image3.png
    Greyscale


Regarding claim 9, Higuchi discloses a nitride semiconductor laser, comprising: 

a vertical resonator layer (see Annotation Figure 6, Character 100) on the GaN substrate (see Annotation Figure 6, Character 20), wherein the vertical resonator layer (see Annotation Figure 6, Character 100) includes: 
an active layer (see Annotation Figure 6, Character 15, the reference called “light emitting layer” and paragraphs [0101 and 0106]); 
a current confining layer (see Annotation Figure 6, Character 26, the reference called “insulating layer” and paragraph [0124]) having an opening (see Annotation Figure 6, Character 26’); 
an upper distributed Bragg reflector (DBR) layer (see Annotation Figure 6, Character 18, the reference called “second Bragg reflector” and paragraphs [0098, 0103 and 0124]); and 
a lower DBR layer (see Annotation Figure 6, Character 12, the reference called “first Bragg reflector” and paragraphs [0098 and 0102]), wherein the active layer (see Annotation Figure 6, Character 15) and the opening (see Annotation Figure 6, Character 26’) are between the upper DBR layer (see Annotation Figure 6, Character 18) and the lower DBR layer (see Annotation Figure 6, Character 12); 
an upper electrode layer (see Annotation Figure 6, Characters  19 and 27 and paragraphs [0099 and 0124]) including a transparent electrode layer (see Annotation Figure 6, Character 27 and paragraph [0124]) and a 
the upper electrode layer (see Annotation Figure 6, Characters 19 and 27) is in contact with the upper DBR layer (see Annotation Figure 6, Character 18), and 
the transparent electrode layer (see Annotation Figure 6, Character 27) is in the opening (see Annotation Figure 6, Character 26’) of the current confining layer (see Annotation Figure 6, Character 26); 
the top surface of the GaN substrate faces (see Annotation Figure 6, Character 20) the vertical resonator layer (see Annotation Figure 6, Character 100); and 
the GaN substrate (see Annotation Figure 6, Character 20) is on a side opposite to a light emission of the nitride semiconductor laser with respect to a position of the vertical resonator layer (see Annotation Figure 6, Character 100).  
Higuchi discloses the claimed invention except for an entire bottom surface of the GaN substrate is an inclined surface, the inclined surface has a normal at a determined angle with respect to a normal of a top surface of the GaN substrate, and the resonance suppressing part is the entire bottom surface of the GaN substrate.  Hasegawa teaches an entire bottom surface (see Annotation Figure 8, Character Substrate Rear Face Tilted from N surface) of the GaN substrate (see Annotation Figure 8, Character 10) is an inclined surface (see Annotation Figure 8, Character 10a), the inclined surface (see Annotation Figure 8, Character 10a) has a normal at a determined angle (see Annotation .



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (US 2010/0098127, examiner submitted in the PTO-892 form, filed on October 1, 2019) in view of  Kohama (JPH0537071, applicant submitted in the IDS, filed on March 29, 2019). 

    PNG
    media_image4.png
    230
    272
    media_image4.png
    Greyscale


Regarding claim 10, Higuchi discloses a nitride semiconductor laser, comprising: 
a GaN substrate (see Annotation Figure 6, Character 20 and paragraph [0037]); 
a vertical resonator layer (see Annotation Figure 6, Character 100) on the GaN substrate (see Annotation Figure 6, Character 20), wherein the vertical resonator layer (see Annotation Figure 6, Character 100) includes: 
an active layer (see Annotation Figure 6, Character 15, the reference called “light emitting layer” and paragraphs [0101 and 0106]); 
a current confining layer (see Annotation Figure 6, Character 26, the reference called “insulating layer” and paragraph [0124]) having an opening (see Annotation Figure 6, Character 26’); 
an upper distributed Bragg reflector (DBR) layer (see Annotation Figure 6, Character 18, the reference called “second Bragg reflector” and paragraphs [0098, 0103 and 0124]); and 
a lower DBR layer (see Annotation Figure 6, Character 12, the reference called “first Bragg reflector” and paragraphs [0098 and 0102]), 
an upper electrode layer (see Annotation Figure 6, Characters  19 and 27 and paragraphs [0099 and 0124]) including a transparent electrode layer (see Annotation Figure 6, Character 27 and paragraph [0124]) and a metal electrode layer (see Annotation Figure 6, Character 19 and paragraphs [0085 and 0099]), wherein 
the upper electrode layer (see Annotation Figure 6, Characters 19 and 27) is in contact with the upper DBR layer (see Annotation Figure 6, Character 18), and 
the transparent electrode layer (see Annotation Figure 6, Character 27) is in the opening (see Annotation Figure 6, Character 26’) of the current confining layer (see Annotation Figure 6, Character 26).
Higuchi discloses the claimed invention except for a resonance suppressing part at a position that is outside the vertical resonator layer and that is opposed to the opening; and an electrode layer in contact with a back surface of the GaN substrate, wherein the electrode layer has an opening at a position opposed to the opening in the current confining layer, the resonance suppressing part is an anti-reflection (AR) coating layer in the opening of the electrode layer, the AR coating layer is in contact with the back surface of the GaN substrate, and the AR coating layer is configured to suppress reflection at the back surface of the GaN substrate.  Kohama teaches an electrode layer (see Figure 1, .  



Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (US 2010/0098127, examiner submitted in the PTO-892 form, filed on October 1, 2019) in view of Stojetz et al. (US 2014/0133504, examiner submitted in the PTO-892 form, filed on October 1, 2019), further in view of Chua et al. (US 6455340).


    PNG
    media_image5.png
    275
    346
    media_image5.png
    Greyscale


Regarding claim 11 Higuchi discloses the claimed invention except for the upper DBR layer has a reflectance higher than that of the lower DBR layer.   Chua teaches the upper DBR layer has a reflectance higher than that of the lower DBR layer.  However, it is well known in the art to apply and/or modify the upper DBR layer has a reflectance higher than that of the lower DBR layer as discloses by Chua in (see Column 8, lines 4 – 5).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the upper DBR layer has a reflectance higher than that of the lower DBR layer as suggested by Chua to the laser of Higuchi, because could be used as the light emitting surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
            In addition, the selection of the upper DBR layer reflectance, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie 
            Note that the specification contains no disclosure of either the critical nature of the claimed [the upper DBR layer has a reflectance higher than that of the lower DBR layer] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the upper DBR layer has a reflectance higher than that of the lower DBR layer] or upon another variable recited in a claim, the Applicant must show that the chosen [the upper DBR layer has a reflectance higher than that of the lower DBR layer] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
 
Response to Arguments
Applicant's arguments with respect to claims 1 – 2, 4, 8 – 11 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA S. MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



     /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        

/TOD T VAN ROY/Primary Examiner, Art Unit 2828